In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00094-CV
                                                ______________________________
 
 
                                        BILLY ELDRIDGE,
Appellant
 
                                                                V.
 
                                    STEPHANIE ELDRIDGE, Appellee
 
 
                                                                                                  

 
 
                                       On Appeal from the 336th
Judicial District Court
                                                             Fannin County, Texas
                                                       Trial Court
No. PO-10-39692
 
                                                   
                                               
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                     MEMORANDUM 
OPINION
 
            Billy
Eldridge has filed an appeal.  He is not
indigent, but has not requested or paid (or made arrangements to pay) for a
clerk’s record.  Thus, a clerk’s record
has not been prepared or filed.  Eldridge
has also not filed a reporter’s record in this appeal and has not paid the
filing fee with this Court.  On October
18, 2010, we sent a letter to counsel pointing out that the record was thirty
days overdue and that the fees had not been paid and warning that, if action
was not taken within ten days to prosecute this appeal with effect, it would be
subject to dismissal pursuant to Tex. R.
App. P. 42.3(c).  
            Twenty
days has now elapsed, and we have received no response.  
            We
dismiss the appeal for want of prosecution.
 
 
                                                                        Josh
R. Morriss, III
                                                                        Chief
Justice
 
Date Submitted:          November
15, 2010
Date Decided:             November
16, 2010